Citation Nr: 0026789	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-07 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability secondary to service-connected dorsal myositis.  

2.  Entitlement to a rating in excess of 10 percent for 
service-connected dorsal myositis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
September 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision from the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for a cervical spine 
disability and continued a noncompensable evaluation for 
service-connected dorsal myositis.  A November 1998 hearing 
officer decision increased the evaluation to 10 percent for 
service-connected dorsal myositis.  


REMAND

The Board has not yet determined whether the claim of 
entitlement to service connection for a cervical spine 
disability is well grounded.  Normally, the VA cannot assist 
in development of a claim that is not well grounded.  
38 U.S.C.A. § 5107(a); Morton v. West, 13 Vet. App. 205 
(1999).  In this case, however, the VA must request 
additional medical records from several VA medical facilities 
and two private doctors before determining whether the claim 
for service connection is well grounded.  

In the May 1998 appeal, confirmed by his July 2000 testimony, 
the veteran stated that the RO had not obtained his full VA 
medical records from the Brooklyn, St. Albans, and Fort 
Hamilton VA Medical Centers and the VA outpatient clinic in 
New York, where his back was examined or he received twice 
weekly back therapy.  In July 2000, the veteran testified 
that three doctors told him that his cervical spine 
disability was related to service.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The VA must also request additional medical records from two 
private doctors.  In August 1998, the veteran testified that 
Dr. L. of the L.G. Medical Group treated his back disability 
for 17 years and that Dr. L. told him that there was a 
connection between his back and neck problems.  In July 2000, 
the veteran testified that a second Dr. L. had examined his 
back 2-3 times and prescribed new medication as recently as 
July 2000.  The record does not clearly show that the RO 
requested or obtained 17 years of medical records from Dr. L. 
of the L.G. Medical Group or any medical records from the 
second Dr. L., whose address the veteran provided in July 
2000.  

The claim for an increased rating is well grounded because 
the veteran alleges that his service-connected dorsal 
myositis has increased in severity.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The claim for an increased rating will be 
decided on the merits only after the Board has determined 
that the VA has fulfilled its duty to assist the veteran in 
the development of his claim.  See 38 U.S.C.A. § 5107(a).  In 
this case, the VA has a duty to assist the veteran in 
obtaining additional medical records and a new VA 
examination.  

In addition to requesting the medical records mentioned 
above, the VA has a duty to assist the veteran in obtaining a 
new VA examination because his last VA spine examination was 
in June 1997, over 3 years ago.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  


This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for cervical and 
dorsal spine disabilities.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
present level of dorsal myositis 
disability.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
then offer a medical opinion as whether 
pain could significantly limit functional 
ability during flare-ups or when the 
dorsal spine is used repeatedly over a 
period of time; loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; and the 
effect of the disability upon the 
veteran's employment according to present 
factors of disability listed in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  The examiner 
should also comment on whether there is 
any nexus between the veteran's dorsal 
spine disability and his cervical spine 
disability.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in denial of the 
claim.  38 C.F.R. § 3.655 (1999).  Any 
opinions expressed by an examiner must be 
accompanied by a complete rationale.  

The claims file, including a copy of this 
REMAND, should be made available to an 
examiner before an examination, for 
proper review of the medical history.  An 
examination report is to state whether 
the examiner reviewed the claims file.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for service 
connection for a cervical spine 
disability secondary to service-connected 
dorsal myositis and a rating in excess of 
10 percent for service-connected dorsal 
myositis based on the entire evidence of 
record.  All pertinent law, regulations, 
and Court decisions should be considered.  
If the claim remains in a denied status, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

